DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendment filed on January 7, 2022, has been received and entered. 





3.	The election of Group II without traverse on January 7, 2022 is acknowledged.



Claim Disposition

4.	 Claims 1-20 are pending. Claim 20 is under examination. Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.



Drawings
5.	The drawings filed on September  4, 2020 are accepted by the examiner.




Information Disclosure Statement
6.	The Information Disclosure Statement filed on September 4, 2020, has been considered. A copy of the PTO-1449 form is attached.




Applicant has not cancelled the non-elected claims (claims 1-19) and said claims are not in the same scope as the examined claim.





Specification Objection

8.	The specification is objected to because of the following informalities: 
The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as TWEEN-80, has been noted in this application (see page 6, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. 
The specification is objected to because of the following typographical error, see the extraneous period (.) on page 2 line 9.
Appropriate correction is required.




Claim Objection

9.	Claim 20 is objected to because of the following informalities: 
For clarity and precision of claim language it is suggested that claim 20 is amended to spell out the organism names.
In addition, claim 20 should be amended to read,
 “A cannabinoid from a hemp plant preserved by the method comprising:
providing a hemp biomass in an aqueous solution;
growing a culture of bacteria selected from at least one of: Lactobacillus Acidophilus, L. Casei, L. Bifidum, L. Plantarum, L. Brevis, L. Bulgaricus, L. Fementum, L. Helveticus, [[or]] L. Rhamnosus; Bifdobacteruim Lactis, B. Longum, B. Bifidum, B. Breve, B. Infantis; [[or]] Bacillus Subtilis, or B. amyloliquefaciens;
adding [[a]] the culture of [[a cannabinoid preserving]] bacteria to the hemp biomass solution; and culturing the hemp biomass with the bacteria under conditions in which the cannabinoid concentration is maintained and preserved, wherein the hemp biomass is Cannabis sativa”.


10.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’rPat. 1935). A shortened statutory 






REASONS FOR ALLOWANCE
11.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a cannabinoid from hemp plant preserved by a method as claimed in claim 20. The specification discloses that ‘surprisingly it was found that whole cell broth resulted in up to 2.5 times the amount of cannabinoid. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention.  Thus, the claimed invention is novel and nonobvious over the prior art.  



Conclusion

12.	Claim 20 is free of the art.


Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652